Per Curiam.
First. The assignment of errors in the statement on motion for new trial contained a specification of the particulars in which the evidence was alleged to be insufficient, full enough to enable the court to understand the question presented, and that is the substantial object of the statute. There is a sufficient compliance with section 659, Code of Civil Procedure.
Second. That the business had been conducted by Fay and Cadman under the old name of Keller & Co. is no reason why Cadman when he pretended to sell his interest to the plaintiff Hewell should not have complied with the requirements of section 3440 of the Civil Code.
The court, upon the evidence, saw sufficient reason for granting a new trial, and therefore made the order appealed from. According to the well-settled rule of this court such an order will not be interfered with unless the court below abused its discretion in making it. There is not the least evidence that there was such abuse of discretion, and the order should be, and is, affirmed.